Hart Energy’s Developing Unconventional Gas Conference October 5, 2010 EXHIBIT 99.1 2 Forward-Looking Statements Except for historical information contained herein, the statements, charts and graphs in this presentation are forward-looking statements that are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Forward- looking statements and the business prospects of Pioneer are subject to a number of risks and uncertainties that may cause Pioneer's actual results in future periods to differ materially from the forward-looking statements. These risks and uncertainties include, among other things, volatility of commodity prices, product supply and demand, competition, the ability to obtain environmental and other permits and the timing thereof, other government regulation or action, the ability to obtain approvals from third parties and negotiate agreements with third parties on mutually acceptable terms, international operations and associated international political and economic instability, litigation, the costs and results of drilling and operations, availability of equipment, services and personnel required to complete the Company’s operating activities, access to and availability of transportation, processing and refining facilities, Pioneer's ability to replace reserves, implement its business plans or complete its development activities as scheduled, access to and cost of capital, the financial strength of counterparties to Pioneer’s credit facility and derivative contracts and the purchasers of Pioneer’s oil, NGL and gas production, uncertainties about estimates of reserves and resource potential and the ability to add proved reserves in the future, the assumptions underlying production forecasts, quality of technical data, environmental and weather risks, including the possible impacts of climate change, and acts of war or terrorism. These and other risks are described in Pioneer's 10-K and 10- Q Reports and other filings with the Securities and Exchange Commission. In addition, Pioneer may be subject to currently unforeseen risks that may have a materially adverse impact on it. Pioneer undertakes no duty to publicly update these statements except as required by law. 3 Returning to Our Texas Roots Dallas San Antonio Houston Barnett Combo Spraberry Eagle Ford Shale PXD - Largest Spraberry Acreage Holder and Producer PXD Acreage (~900,000 Acres; ~75% HBP) All Others (~800,000 Acres) 75 miles PERMIAN BASIN 24 MM acres 20,000+ Drilling Locations Spraberry Field Gross Production by Operator (MBOED)1 1) Based on 2009 data from Railroad Commission of Texas History of Spraberry Trend Completions 2010+ 2008 - 09 2000s 1980 - 90s 1950 - 70s Drilling deeper and adding fracture stimulation stages have added production and improved recoveries Average Cased Depth of Wellbore Fracture Stimulation Stages Dean Limestone Pay Sandstone Pay Non-Organic Shale Non-Pay Organic Rich Shale Pay Increasing to 40 Rigs by 2012 - Accelerating Spraberry Development 6 Spraberry Net Production1 (MBOED) Wells ~440 ~700 ~1,000 ~1,000 38 - 44 48 - 54 60 - 66 1) Reflects planned drilling program and expiration of VPP commitments +2% vs.
